Citation Nr: 1312930	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  11-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975, and from December 1985 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for hypertension.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hypertension addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2008  rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for hypertension.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the February 2008 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hypertension and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 2008 decision that denied the application to reopen the claim for entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2012).

2.  Evidence received since the February 2008 decision is new and material and the claim for entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the Board is reopening the claim of entitlement to service connection for hypertension, further discussion of the VCAA is unnecessary at this time.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must apply the law applicable to the underlying service connection claim.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).

In February 2008, the RO denied the Veteran's application to reopen the claim for entitlement to service connection for hypertension.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In this case, the RO's initial denial of entitlement to service connection for hypertension was in October 1993.  In that decision, the RO acknowledged that a September 1987 report of medical history indicated that the Veteran was taking medication for high blood pressure, but, noting that a physician had not signed the report, found that service connection was not warranted because the service treatment records did not show treatment or diagnosis for hypertension.   

In the most recent, February 2008 denial of the application to reopen, the RO noted that the Veteran had submitted treatment records showing current treatment for hypertension but denied the application to reopen, apparently because this new evidence did not relate to the basis for the prior denial or indicate that hypertension was related to service and was therefore not new and material.

The evidence received since the July 2008 prior denial included a document that the RO found was "falsified."  This document was a copy of the July 1992 separation report of medical history.  As noted by the RO, the original report indicated that the Veteran did not have and had never had high blood pressure and listed two items in the physician's summary - item 1, appendix and item 2, patellofemoral syndrome.  The copy of the document submitted by the Veteran indicated that he had hypertension and the physician's summary also contained items 3 and 4 which were not on the original, specifically, chronic low back pain and high blood pressure.

With regard to the document the RO found to be falsified, the Board notes that evidence submitted for the purposes of reopening a claim is presumed credible absent receipt of "patently incredible" or "inherently false" evidence, such as a male veteran claiming benefits for having given birth.  Duran v. Brown, 7 Vet.App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  The Board need not decide, however, whether the evidence submitted by the Veteran falls within this exception because there is an independent basis for reopening his claim.

In Shade, the Court held that, in determining whether the low threshold for reopening is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.   Shade, 24 Vet. App. at 118.  In his application to reopen, the Veteran indicated that he has had treatment for and symptoms of hypertension continuously since service.  Hypertension is a chronic disease and the Veteran may therefore establish entitlement to service connection for this disability on a continuity of symptomatology basis.  Walker, 708 F.3d at 1340.  Moreover, the Veteran's reports of a continuity of symptomatology can satisfy the requirement for entitlement to a VA examination that a current disability "may be associated with to service."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the evidence at the time of the prior denials did not show continuity of symptomatology and the new evidence shows continuity, which is a valid basis for establishing entitlement to service connection for this chronic disease, this evidence is new and material and the reopening of the claim for entitlement to service connection for hypertension is warranted.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.


REMAND

As noted by the RO in 1993, the September 1987 report of medical history indicated that the Veteran was taking medication for high blood pressure, but a physician did not sign the report.  In addition, the reference to high blood pressure on the September 1992 separation report of medical history submitted by the Veteran does not appear in the original document.

Significantly, however, there are many other reference to high blood pressure in the service treatment records.  For example, a June 1986 service treatment record indicates that the Veteran was taking medication for high blood pressure and that blood pressure readings were 140/102.  A  February 1987 service treatment record indicates that the Veteran had been on hypertension ("htn") medication for two years.  The assessment was mildly high blood pressure.  There is also a February 1987 referral to a dietician with a provisional diagnosis of hypertension, but the subsequent assessment did not include such a diagnosis.

Post service private medical records indicate that hypertension was diagnosed as early as September 1996, with a February 1996 diastolic blood pressure reading of 100 and a notation that blood pressure had been somewhat high before.  The Veteran has also been diagnosed with hypertension since he filed his March 2010 claim, for example in a March 2010 VA treatment note containing a diagnosis of hypertension, uncontrolled off medications.

As there is thus evidence of current hypertension that may be associated with service, a VA examination is warranted.  38 U.S.C.A. § 5103A(d).

Accordingly, the claim for entitlement to service connection for hypertension is REMANDED for the following action:

1.  The AMC/RO should obtain any outstanding treatment records from the Dallas VA Medical Center.  If the AMC/RO cannot locate any identified record, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  All indicated tests should be accomplished.  The claims file, access to Virtual VA, and a copy of this remand must be available for review by the examiner.

The examiner is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that the Veteran's hypertension is etiologically related to service.  The examiner should specifically address the high blood pressure readings, reference to medication for high blood pressure and hypertension, and the provisional diagnosis of hypertension in the service treatment records and indicate whether these were at least as likely as not early manifestations of the Veteran's subsequently diagnosed hypertension.  The examiner should NOT address the copies of the June 1992 report of medical history submitted by the Veteran in March 2010.

The examiner is to provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.

The Board notes that the questions above assume that the Veteran has hypertension.  The examiner should be informed that even if he does not diagnose hypertension on the examination, he should nevertheless answer the above questions because the Veteran has been diagnosed with hypertension since he filed the March 2010 claim, and has thus met the requirement that he show a current disability under VA law.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AMC/RO must ensure that the examination report is in complete compliance with the directives of this remand.  The AMC/RO must ensure that the examiner has documented his/her consideration of records that are part of Virtual VA. If the examination report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


